Title: To James Madison from Samuel Dexter, 25 March 1801
From: Dexter, Samuel
To: Madison, James


Sir,
Treasury Department March 25h. 1801
The President of the United States has decided to appoint William Davies Collector of Norfolk—to be superintendant of the Light Houses and other Establishments, which are provided within the State of Virginia for the protection of navigation.
I have therefore to request, that you will cause the necessary Commission to be issued & transmitted to this Office. I have the honour to be very respectfully Sir Your obedient Servant
Saml. Dexter
 

   
   RC (DNA: RG 59, ML). In a clerk’s hand, signed by Dexter; docketed by Wagner.



   
   William Davies (ca. 1749–1821) served from 1788 to 1799 as a commissioner to settle accounts between the U.S. and Virginia and then was a state tax agent. Adams had named him collector at Norfolk and Portsmouth in December 1800 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11—, Charlottesville, Va., 1977—)., 3:32 n. 1; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:357).


